


Exhibit 10.3

 

Amended and Restated

effective January 1, 2013

 

ABBOTT LABORATORIES 401(K) SUPPLEMENTAL PLAN

 

SECTION 1

INTRODUCTION

 

1-1.                           PURPOSE.  This Abbott Laboratories
401(k) Supplemental Plan (the “Plan”) is being established by Abbott
Laboratories (“Abbott”) to provide eligible management employees of Abbott an
opportunity to accumulate capital for their retirement or other termination of
employment in excess of the contributions allowed under the Abbott Laboratories
Stock Retirement Plan (“Stock Plan”).

 

1-2.                           EFFECTIVE DATE; GRANDFATHERED AMOUNTS.  The Plan
became effective as of October 1, 1993 was subsequently amended and restated,
effective as of January 1, 2008, in accordance with the requirements of
Section 409A (“Code Section 409A”) of the Internal Revenue Code of 1986, as
amended (the “Code”), and is hereby amended and restated, effective as of
January 1, 2013.  Notwithstanding anything in the Plan to the contrary, any
amounts under the Plan that were earned and vested before January 1, 2005 (as
determined in accordance with Code Section 409A) with respect to participants
who retired before January 1, 2005 (“Grandfathered Amounts”) shall be subject to
the    terms and conditions of the Plan as administered and as in effect on
December 31, 2004, provided that the provisions of the Plan, as amended
effective December 9, 2005 in accordance with Code Section 409A, shall also
apply to Grandfathered Amounts.  Except as expressly provided above or elsewhere
herein, amendments made to the Plan pursuant to this amendment and restatement
or otherwise shall not affect the Grandfathered Amounts.  The terms and
conditions applicable to the Grandfathered Amounts are set forth in Exhibit A
attached hereto.

 

1-3.                           JANUARY 1, 2013 RESTATEMENT NOT APPLICABLE TO
RETIREES.  Except as expressly provided herein, the provisions of the Plan as
they were in effect immediately prior to the January 1, 2013 amendment and
restatement shall continue to apply to any participant who retired or terminated
employment prior to January 1, 2013.

 

1-4.                           ADMINISTRATION.  The Plan shall be administered
by the Compensation Committee (the “Committee”) appointed by the Board of
Directors of Abbott (the “Board of Directors”).

 

SECTION 2

ELIGIBILITY AND PARTICIPATION

 

2-1.                           PERSONS ELIGIBLE TO PARTICIPATE.  Participation
in the Plan shall be limited to employees who are serving as corporate officers
of Abbott as of October 1, 1993 or who become corporate officers thereafter. The
term “corporate officer” for purposes of the Plan shall mean an individual
elected an officer of Abbott by its Board of Directors (or designated as such
for

 

1

--------------------------------------------------------------------------------


 

purposes of the Plan by the Committee), but shall not include assistant
officers. In the event an employee should cease to be a corporate officer of
Abbott due to demotion or otherwise while remaining in the employ of Abbott,
(a) such employee’s elective deferral in effect for such year shall remain
irrevocable, (b) Abbott’s matching contributions under Section 4 shall
immediately cease, and (c) such employee shall no longer be eligible to
participate in the Plan as of the end of such calendar year.  In the event an
employee should cease to be a corporate officer of Abbott due to termination of
employment, such employee shall cease to be eligible to participate in the Plan
and any contributions then being made on behalf of such employee shall
immediately cease.

 

2-2.                           PARTICIPANT.  An eligible employee may elect to
participate in the Plan by electing to have contributions made on the employee’s
behalf as provided in Section 5.

 

SECTION 3

EMPLOYEE CONTRIBUTIONS

 

3-1.                           ALLOWABLE CONTRIBUTIONS.  An eligible employee
may elect to have his employer make “pre-tax contributions” on his behalf in an
amount not greater than 18% in total of his compensation in any calendar year
for services rendered to his employer. A pre-tax contribution made by an
employer on behalf of a participant shall reduce the participant’s compensation
at the time of payment of such compensation. Each election hereunder shall be in
writing, and shall be in multiples of 1% of compensation.

 

3-2.                           COMPENSATION.  A participant’s “compensation”
shall have the same meaning as that term is used in Article 15 of the Stock
Plan.

 

3-3.                           MAXIMUM EMPLOYEE CONTRIBUTIONS.  Notwithstanding
subsection 3-1, in no event shall the sum of:

 

(a)                                 the participant’s total contributions,
pre-tax contributions, supplemental deposits and supplemental pre-tax
contributions made under the Stock Plan; plus

 

(b)                                 the participant’s total pre-tax
contributions made under the Plan;

 

for any calendar year, exceed 18% of the employee’s compensation for such year. 
In the event the limitation described in this subsection 3-3 would be exceeded
for any participant, the participant’s pre-tax contributions made under this
Plan shall be reduced until the limit is not exceeded.

 

3-4.                           CHANGE IN STOCK PLAN.  Notwithstanding anything
to the contrary contained in Sections 3-1 and 3-3 above, no action or inaction
by an employee under the Stock Plan may result in a change in amounts
contributed to the Plan in excess of the limit with respect to elective
deferrals under Section 402(g)(1)(A), (B) and (C) of the Code in effect for the
year in which the action or inaction occurs.

 

2

--------------------------------------------------------------------------------


 

SECTION 4

EMPLOYER CONTRIBUTIONS

 

For the calendar year ending December 31, 1993, and for each subsequent calendar
year, Abbott shall make a contribution on behalf of each participant in the Plan
who makes pre-tax contributions (“basic contributions”) under the Plan during
such year at the rate of two percent (2%) of compensation in excess of, for
calendar year 1993, Two Hundred Thousand Dollars ($200,000), and for calendar
years subsequent to 1993, the limit in effect for such year under Code
Section 40l(a)(17). Such employer contribution shall be in an amount equal to
the contribution the participant would have received under subsection 8-3 of the
Stock Plan with respect to such basic contributions had such basic contributions
been made under subsection 7-1 of the Stock Plan.

 

To the extent applicable, a contribution made by a participant under subsection
5-4 shall be considered a basic contribution for purposes of this Section 4 to
the extent it includes contributions at the rate of two percent (2%) of
compensation for 1993 in excess of Two Hundred Thousand Dollars ($200,000).

 

SECTION 5

ELECTIONS

 

5-1.                           ANNUAL ELECTIONS REQUIRED.  Except as provided in
Section 5-3, a participant shall elect to make pre-tax contributions with
respect to compensation earned in any calendar year on or prior to
December 31st of the prior calendar year.  Each such election shall be in
writing, shall be filed with the Committee, shall be effective only for the
calendar year for which made and shall be irrevocable.  An employee who fails to
make a timely election under this subsection 5-1 for a calendar year may not
contribute to the Plan during the following year.

 

5-2.                           [Section intentionally omitted.]

 

5-3.                           NEWLY ELIGIBLE AND NEWLY HIRED EMPLOYEES.  A
newly hired corporate officer described in Section 2-1 shall become eligible to
participate in the Plan on the first day of the month next following the month
after the individual’s date of hire; provided, that in no event may such
individual begin to participate in the Plan later than 90 days following his or
her date of hire.  An eligible employee described in the preceding sentence (who
was not eligible to participate in any other plan that would be aggregated with
the Plan under Treasury Regulation §1.409A-1(c)) shall make the election
described in Section 5-1 within thirty (30) days of the date on which he first
becomes eligible under the Plan.  Any such election shall become effective for
compensation earned no earlier than the first payroll period commencing after
receipt of the election by the Committee and shall be irrevocable for the
remainder of the calendar year.  Any other newly eligible employee shall make
the election described in Section 5-1 no later than December 31st of the year in
which such employee first becomes eligible under the Plan.  Any such election
shall become effective for compensation earned in the calendar year following
the year in which the election is made.

 

5-4.                           SPECIAL CONTRIBUTION FOR 1993.  Employees who are
serving as corporate officers of Abbott and who have established “Grantor
Trusts” under the 1986 Abbott Laboratories Management Incentive Plan (“MIP”) as
of October 1, 1993, may elect to make a lump-sum

 

3

--------------------------------------------------------------------------------


 

contribution based on compensation earned during the period of January 1, 1993
through September 30, 1993 (the “Make-Up Period”) by filing an election with the
Administrator and tendering payment in cash to such Grantor Trust of the amount
of the contribution, not later than October 31, 1993.  Any such contribution
shall not exceed the maximum contribution allowed under subsection 3-3 based on
the employee’s Stock Plan contributions made, and compensation earned, during
the Make-Up Period.

 

5-5.                           GRANTOR TRUST ELECTION.  At the time of the
annual elections described in subsection 5-1, each participant may elect to have
his pre-tax and employer contributions for the following year deposited in a
“Grantor Trust” established by the participant under the circumstances and on
the terms described in subsection 6-1, rather than defer such contributions
under subsection 5-1.  Any such election shall be irrevocable and shall apply to
all pre-tax contributions made during, and employer contributions made for, such
calendar year on behalf of such participant.  If the participant fails to make
an election under this subsection 5-5, the participant’s pre-tax contributions
made during, and employer contribution made for, such calendar year shall be
retained by Abbott and shall not be deposited in a Grantor Trust in the future. 
In no event shall such contributions be paid to the Grantor Trust later than the
last day of the “applicable 2½ month period,” as such term is defined in
Treasury Regulation § 1.409A-1(b)(4)(i)(A).

 

SECTION 6

FUNDING EMPLOYER AND EMPLOYEE CONTRIBUTIONS

 

6-1.                           CONTRIBUTIONS TO BE DEPOSITED IN GRANTOR TRUSTS. 
Each participant’s pre-tax contributions and employer contributions for which
the participant has filed an election under subsection 5-5 shall be deposited in
a “Grantor Trust” established by the participant, as described in subsection
6-3, provided such trust is in a form which the Committee determines is
substantially similar to the trust attached to this Plan as Exhibit B.

 

6-2.                           CONTRIBUTIONS TO BE RETAINED BY ABBOTT.  Each
participant’s pre-tax contributions and employer contributions for which the
participant has not filed an election under subsection 5-5 shall be retained by
Abbott and credited to a Deferred Account established under subsection 7-1.

 

6-3.                           AFTER ESTABLISHMENT OF GRANTOR TRUST.  After a
Grantor Trust has been established by a participant under subsection 6-1, all
pre-tax contributions and employer contributions made thereafter for which the
participant has filed an election under subsection 5-5, shall be deposited in
such Grantor Trust (less the aggregate federal, state and local individual
income and employment taxes withheld on behalf of the participant (determined
under subsection 8-5) attributable to such contributions). Such deposits shall
be made as soon as practicable after the last complete payroll period of the
calendar quarter in which the contributions are made.  In no event shall such
contributions be paid to the Grantor Trust or the participant later than the
last day of the “applicable 2½ month period,” as such term is defined in
Treasury Regulation § 1.409A-1(b)(4)(i)(A).

 

6-4.                           [Section intentionally omitted.]

 

4

--------------------------------------------------------------------------------


 

6-5.                           ELIMINATION OF GRANTOR TRUST FUNDING THRESHOLD. 
Notwithstanding anything contained in the Plan to the contrary, effective as of
January 1, 2005, the Grantor Trust established by the participant shall be
funded in accordance with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended.

 

6-6.                           UTILIZATION OF TRANSITION RELIEF UNDER
SECTION 409A OF THE CODE.  Notwithstanding anything contained in the Plan to the
contrary, pursuant to Q&A-20 of Internal Revenue Service Notice 2005-1 (the
“Notice”), Abbott shall cause the amount of all pre-tax and employer
contributions and all associated earnings, including guaranteed rate payments,
for the periods ended on or prior to December 31, 2005 for each participant who
has made a Grantor Trust election under subsection 5-5, to the extent not
previously contributed to a Grantor Trust established by the participant, to be
deposited in such Grantor Trust on or prior to December 31, 2005.  Such
contribution is intended to result in a partial termination of participation in
the Plan as permitted by the Notice.  Each participant who has established a
Grantor Trust and who receives such contribution shall include the full amount
of such Grantor Trust contribution in the participant’s income in 2005.

 

SECTION 7

ACCOUNTING

 

7-1.                           SEPARATE ACCOUNTS.  The Committee shall establish
accounts for participants who have made elections pursuant to subsection 5-1 or
5-5 as follows:

 

(a)                                 The Committee shall maintain a “Deferred
Account” in the name of each participant who has elected to defer payment of all
or a portion of his or her pre-tax contributions under subsection 5-1.  The
Deferred Account shall be comprised of any pre-tax contributions made on behalf
of the participant under subsection 3-1 and any other allocations made on behalf
of the participant under Section 4, in each case, for which the participant has
not made an election under subsection 5-5, and any adjustments made pursuant to
subsection 7-2.

 

(b)                                 The Committee shall maintain two separate
Accounts, a “Pre-Tax Account” and an “After-Tax Account,” in the name of each
participant who has declined to defer allocations by electing to have a portion
of his or her pre-tax and employer contributions deposited in cash to a Grantor
Trust according to subsection 5-5.  The Pre-Tax Account shall consist of the
aggregate of all pre-tax contributions contemplated by subsection 3-1, whether
deposited to the participant’s Grantor Trust or paid in cash to, or withheld on
behalf of, the participant, and any adjustments in accordance with subsection
7-3.  The After-Tax Account shall consist of employer contributions deposited to
the participant’s Grantor Trust in cash according to subsection 5-5 and any
adjustments made in accordance with subsection 7-4.

 

7-2.                           ADJUSTMENT OF DEFERRED ACCOUNTS.  No later than
as of the end of each calendar year, each participant’s Deferred Account shall
be adjusted by the Committee as follows:

 

5

--------------------------------------------------------------------------------


 

(a)                                 FIRST, reduced by an amount equal to any
distribution made to the participant during that year pursuant to subsections
7-11 or 7-12;

 

(b)                                 NEXT, increased by an amount equal to any
pre-tax contributions and employer contributions made on behalf of such
participant for that year for which the participant has not made an election
under subsection 5-5; and

 

(c)                                  FINALLY, increased by an amount equal to
the Interest earned for that year pursuant to subsection 7-5.

 

7-3.                           ADJUSTMENT OF PRE-TAX ACCOUNTS.  No later than as
of the end of each calendar year, each participant’s Pre-Tax Account shall be
adjusted by the Committee as follows:

 

(a)                             FIRST, reduced, in any year in which the
participant is entitled to receive a distribution from his or her Grantor Trust,
by an amount equal to the distribution that would have been made to the
participant if the aggregate amounts allocated according to subsection 5-5 had
instead been deferred under subsection 5-1;

 

(b)                                 NEXT, increased by an amount equal to any
pre-tax contributions and employer contributions made on behalf of the
participant for that year that are paid to, or withheld on behalf of, the
participant (including any contributions paid to the participant’s Grantor
Trust) according to subsection 5-5; and

 

(c)                                  FINALLY, increased by an amount equal to
the Interest earned for that year pursuant to subsection 7-5.

 

7-4.                           ADJUSTMENT OF AFTER-TAX ACCOUNTS.  No later than
as of the end of each calendar year, each participant’s After-Tax Account shall
be adjusted by the Committee as follows:

 

(a)                                 FIRST, reduced, in any year in which the
participant is in receipt of a benefit distribution from his or her Grantor
Trust, by an amount calculated as provided by subsection 7-16 which represents
the distribution for such year;

 

(b)                                 NEXT, increased by an amount equal to any
pre-tax contributions and employer contributions made on behalf of the
participant for that year that are deposited in the participant’s Grantor Trust
according to subsection 5-5; and

 

(c)                                  FINALLY, increased by an amount equal to
the After-Tax Interest earned for that year pursuant to subsection 7-5.

 

7-5.                           INTEREST ACCRUALS ON ACCOUNTS.

 

(a)                                 No later than as of the end of each calendar
year, a participant’s Deferred Account or Pre-Tax Account, as applicable, shall
be credited with interest (“Interest”) at the following rate:

 

6

--------------------------------------------------------------------------------


 

(i)                                     the average of the “prime rate” of
interest published by the Wall Street Journal (Mid-West Edition) or comparable
successor quotation service on the first business day of January and the last
business day of each month of the calendar year; plus

 

(ii)                                  two hundred twenty-five (225) basis
points.

 

(b)                                 No later than as of the end of each calendar
year, a participant’s After-Tax Account shall be credited with the amount of
Interest set forth above, multiplied by (one minus the aggregate of the
applicable federal, state and local individual income tax rates and employment
tax rate, determined in accordance with subsections 8-4 and 8-5) (the “After-Tax
Interest”).

 

(c)                                  The Interest and After-Tax Interest, as
applicable, shall be credited on the conditions established by the Committee.

 

7-6.                           INTEREST PAYMENTS.  In addition to any employer
contribution made on behalf of a participant for any calendar year pursuant to
section 4, Abbott shall also make a payment (an “Interest Payment”) with respect
to each participant who has established a Grantor Trust for each year in which
the Grantor Trust is in effect.  Prior to the amendment and restatement
effective as of January 1, 2013, the Interest Payment equaled the excess, if
any, of the participant’s Net Interest Accrual (as defined below) over the net
earnings of the participant’s Grantor Trust for the year (the “Pre-Amendment
Amount”) and was paid to the participant’s Grantor Trust within the thirty
(30)-day period beginning April 1 of the following fiscal year.  Effective as of
January 1, 2013, the Interest Payment shall equal the excess, if any, of the
participant’s adjustment in subsection 7-3(c), over the net earnings of the
participant’s Grantor Trust for the year, as adjusted by the amounts described
in Schedule A, and shall be paid within the thirty (30)-day period beginning
April 1 of the following fiscal year.  A portion of such Interest Payment, equal
to the excess, if any, of the Net Interest Accrual over the net earnings of the
participant’s Grantor Trust (i.e., the Pre-Amendment Amount), shall be deposited
in the participant’s Grantor Trust, with the balance paid to, or withheld on
behalf of, the participant; provided, however, in the event that the net
earnings of the participant’s Grantor Trust exceed the Net Interest Accrual, a
distribution from the Grantor Trust shall be required in accordance with
subsection 8-11.  A participant’s Net Interest Accrual for a year is an amount
equal to the After-Tax Interest credited to the participant’s After-Tax Account
for that year in accordance with subsection 7-5.

 

7-7.                           GRANTOR TRUST ASSETS.  Each participant’s Grantor
Trust assets shall be invested solely in the instruments specified by investment
guidelines established by the Committee.  Such investment guidelines, once
established, may be changed by the Committee, provided that any change shall not
take effect until the year following the year in which the change is made and
provided further that the instruments specified shall be consistent with the
provisions of Section 3(b) of the form of Grantor Trust attached hereto as
Exhibit B.

 

7-8.                           DESIGNATION OF BENEFICIARIES.  Subject to the
conditions and limitations set forth below, each participant, and after a
participant’s death, each primary beneficiary designated by a participant in
accordance with the provisions of this subsection 7-8, shall have the right from
time to time to designate a primary beneficiary or beneficiaries and, successive
or

 

7

--------------------------------------------------------------------------------


 

contingent beneficiary or beneficiaries to receive unpaid amounts from the
participant’s Deferred Account under the Plan.  Beneficiaries may be a natural
person or persons or a fiduciary, such as a trustee of a trust or the legal
representative of an estate.  Any such designation shall take effect upon the
death of the participant or such beneficiary, as the case may be, or in the case
of any fiduciary beneficiary, upon the termination of all of its duties (other
than the duty to dispose of the right to receive amounts remaining to be paid
under the Plan).  The conditions and limitations relating to the designation of
beneficiaries are as follows:

 

(a)                                 A nonfiduciary beneficiary shall have the
right to designate a further beneficiary or beneficiaries only if the original
participant or the next preceding primary beneficiary, as the case may be, shall
have expressly so provided in writing; and

 

(b)                                 A fiduciary beneficiary shall designate as a
further beneficiary or beneficiaries only those persons or other fiduciaries who
are entitled to receive the amounts payable from the participant’s account under
the trust or estate of which it is a fiduciary.

 

Any beneficiary designation or grant of any power to any beneficiary under this
subsection may be exercised only by an instrument in writing, executed by the
person making the designation or granting such power and filed with the
Secretary of Abbott during such person’s lifetime or prior to the termination of
a fiduciary’s duties.  If a deceased participant or a deceased nonfiduciary
beneficiary who had the right to designate a beneficiary as provided above dies
without having designated a further beneficiary, or if no beneficiary designated
as provided above is living or qualified and acting, the Committee, in its
discretion, may direct distribution of the amount remaining from time to time to
either:

 

(i)                                any one or more or all of the next of kin
(including the surviving spouse) of the participant or the deceased beneficiary,
as the case may be, and in such proportions as the Committee determines; or

 

(ii)                                  the legal representative of the estate of
the deceased participant or deceased beneficiary as the case may be.

 

7-9.                           NON-ASSIGNABILITY AND FACILITY OF PAYMENT. 
Amounts payable to participants and their beneficiaries under the Plan are not
in any way subject to their debts and other obligations, and may not be
voluntarily or involuntarily sold, transferred or assigned; provided that the
preceding provisions of this section shall not be construed as restricting in
any way a designation right granted to a beneficiary pursuant to the terms of
subsection 7-8.  When a participant or the beneficiary of a participant is under
legal disability, or in the Committee’s opinion is in any way incapacitated so
as to be unable to manage his or her financial affairs, the Committee may direct
that payments shall be made to the participant’s or beneficiary’s legal
representative, or to a relative or friend of the participant or beneficiary for
the benefit of the participant or beneficiary, or the Committee may direct the
payment or distribution for the benefit of the participant or beneficiary in any
manner that the Committee determines.

 

7-10.                    PAYER OF AMOUNTS ALLOCATED TO PARTICIPANTS.  Any
employer contribution made on behalf of a participant in the Plan and any
interest credited with respect thereto will be paid by the employer (or such
employer’s successor) by whom the participant was

 

8

--------------------------------------------------------------------------------


 

employed during the calendar year for which any amount was contributed, and for
that purpose, if a participant shall have been employed by two or more employers
during any calendar year the amount allocated under this Plan for that year
shall be an obligation of each of the respective employers in proportion to the
respective amounts of compensation paid by each of them in that calendar year.

 

7-11.                    MANNER OF PAYMENT OF DEFERRED ACCOUNTS.  Subject to
subsection 7-12, a participant shall elect to receive payment of his Deferred
Account in substantially equal annual installments over a minimum period of ten
years, or a longer period, at the time of his election for such calendar year
under subsection 5-1.  Payment of a participant’s Deferred Account shall
commence on the first business day of January of the year following the year in
which the participant incurs a termination of employment.

 

7-12.                    PAYMENT UPON TERMINATION FOLLOWING CHANGE IN CONTROL.
Notwithstanding any other provision of the Plan, if a participant incurs a
termination of employment with Abbott and its subsidiaries for any reason within
two (2) years following the date of a Change in Control, provided that the event
constituting a Change in Control is also a “change in control event,” as such
term is defined in Treasury Regulation § 1.409A-3(i)(5): (a) with respect to a
participant whose contributions under the Plan are deferred in accordance with
subsection 5-1, the aggregate unpaid balance of the participant’s Deferred
Account shall be paid to such participant in a lump sum within thirty (30) days
following the date of such termination of employment, and (b) with respect to a
participant whose contributions under the Plan are made pursuant to subsection
5-5, (i) the aggregate of the participant’s unpaid contributions under
subsection 5-5 (if any) for the fiscal year in which the termination occurs and
(ii) a pro rata portion of the unpaid Interest Payment under subsection 7-6
attributable to the portion of the year elapsed prior to the date of
termination, shall be paid to such participant’s Grantor Trust in a lump sum
within thirty (30) days following the date of such termination of employment.

 

7-13.                    CHANGE IN CONTROL.  A “Change in Control” shall be
deemed to have occurred on the earliest of the following dates:

 

(a)                                 the date any Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of Abbott (not including
in the securities beneficially owned by such Person any securities acquired
directly from Abbott or its Affiliates) representing 20% or more of the combined
voting power of Abbott’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below; or

 

(b)                                 the date the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, on the date hereof, constitute the Board of Directors and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
Abbott) whose appointment or election by the Board of Directors or nomination
for election by Abbott’s shareholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either

 

9

--------------------------------------------------------------------------------


 

were directors on the date hereof or whose appointment, election or nomination
for election was previously so approved or recommended; or

 

(c)                                  the date on which there is consummated a
merger or consolidation of Abbott or any direct or indirect subsidiary of Abbott
with any other corporation or other entity, other than (i) a merger or
consolidation (A) immediately following which the individuals who comprise the
Board of Directors immediately prior thereto constitute at least a majority of
the Board of Directors of Abbott, the entity surviving such merger or
consolidation or, if Abbott or the entity surviving such merger or consolidation
is then a subsidiary, the ultimate parent thereof and (B) which results in the
voting securities of Abbott outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of Abbott or any subsidiary of
Abbott, at least 50% of the combined voting power of the securities of Abbott or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (ii) a merger or consolidation effected to implement
a recapitalization of Abbott (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of Abbott
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from Abbott or its Affiliates) representing 20% or
more of the combined voting power of Abbott’s then outstanding securities; or

 

(d)                                 the date the shareholders of Abbott approve
a plan of complete liquidation or dissolution of Abbott or there is consummated
an agreement for the sale or disposition by Abbott of all or substantially all
of Abbott’s assets, other than a sale or disposition by Abbott of all or
substantially all of Abbott’s assets to an entity, at least 50% of the combined
voting power of the voting securities of which are owned by shareholders of
Abbott, in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of Abbott or any subsidiary of
Abbott, in substantially the same proportions as their ownership of Abbott
immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Abbott immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Abbott
immediately following such transaction or series of transactions.

 

For purposes of this Plan: “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Exchange Act; “Exchange
Act” shall mean the Securities Exchange Act of 1934, as amended from time to
time; and “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) Abbott or any of its subsidiaries, (ii) a
trustee or other

 

10

--------------------------------------------------------------------------------


 

fiduciary holding securities under an employee benefit plan of Abbott or any of
its Affiliates, (iii) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Abbott in substantially the same proportions
as their ownership of stock of Abbott.

 

 7-14.                 POTENTIAL CHANGE IN CONTROL.  A “Potential Change in
Control” shall exist during any period in which the circumstances described in
paragraphs (a), (b), (c) or (d), below, exist (provided, however, that a
Potential Change in Control shall cease to exist not later than the occurrence
of a Change in Control):

 

(a)                                 Abbott enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control,
provided that a Potential Change in Control described in this paragraph
(a) shall cease to exist upon the expiration or other termination of all such
agreements.

 

(b)                                 Any Person (without regard to the exclusions
set forth in subsections (i) through (iv) of such definition) publicly announces
an intention to take or to consider taking actions the consummation of which
would constitute a Change in Control; provided that a Potential Change in
Control described in this paragraph (b) shall cease to exist upon the withdrawal
of such intention, or upon a determination by the Board of Directors that there
is no reasonable chance that such actions would be consummated.

 

(c)                                  Any Person becomes the Beneficial Owner,
directly or indirectly, of securities of Abbott representing 10% or more of
either the then outstanding shares of common stock of Abbott or the combined
voting power of Abbott’s then outstanding securities (not including any
securities beneficially owned by such Person which are or were acquired directly
from Abbott or its Affiliates).

 

(d)                                 The Board of Directors adopts a resolution
to the effect that, for purposes of this Agreement, a Potential Change in
Control exists; provided that a Potential Change in Control described in this
paragraph (d) shall cease to exist upon a determination by the Board of
Directors that the reasons that gave rise to the resolution providing for the
existence of a Potential Change in Control have expired or no longer exist.

 

7-15.                    PROHIBITION AGAINST AMENDMENT.  The provisions of
subsections 7-12, 7-13, 7-14 and this subsection 7-15 may not be amended or
deleted, nor superseded by any other provision of this Plan, (i) during the
pendency of a Potential Change in Control and (ii) during the period beginning
on the date of a Change in Control and ending on the date five (5) years
following such Change in Control.

 

7-16.                    ADMINISTRATOR’S CALCULATION OF GRANTOR TRUST
DISTRIBUTIONS. The Administrator shall calculate the amount to be distributed
from a participant’s Grantor Trust in any year in which the participant is
entitled to a benefit distribution by multiplying (i) the amount of the
reduction determined in accordance with subsection 7-3(a), by (ii) a fraction,
the numerator of which is the balance in the participant’s After-Tax Account as
of

 

11

--------------------------------------------------------------------------------


 

the end of the prior calendar year and the denominator of which is the balance
of the participant’s Pre-Tax Account as of that same date.

 

SECTION 8
MISCELLANEOUS

 

8-1.                           RULES.  The Committee may establish such
rules and regulations as it may consider necessary or desirable for the
effective and efficient administration of the Plan.

 

8-2.                           TAXES.  Any employer shall be entitled, if
necessary or desirable, to pay, or withhold the amount of any federal, state or
local tax attributable to any amounts payable by it under the Plan and may
require payment from the participant in an amount necessary to satisfy such
taxes prior to remitting such taxes.

 

8-3.                           RIGHTS OF PARTICIPANTS.  Employment rights of
participants with Abbott and its subsidiaries shall not be enlarged or affected
by reason of establishment of or inclusion as a participant in the Plan. Nothing
contained in the Plan shall require Abbott or any subsidiary to segregate or
earmark any assets, funds or property for the purpose of payment of any amounts
which may have been deferred.  The Deferred, Pre-Tax and After-Tax Accounts
established pursuant to subsection 7-1 are for the convenience of the
administration of the Plan and no trust relationship with respect to such
Accounts is intended or should be implied.  Participant’s rights shall be
limited to payment to them at the time or times and in such amounts as are
contemplated by the Plan.  Any decision made by the Committee which is within
his sole and uncontrolled discretion, shall be conclusive and binding upon all
persons whomsoever.

 

8-4.                           EMPLOYMENT TAX ASSUMPTIONS.  For purposes of
Sections 7 and 8, a participant’s employment tax rate shall be deemed to be the
highest marginal rate of Federal Insurance Contributions Act tax in effect in
the calendar year in which a calculation under those Sections is to be made.

 

8-5.                           INCOME TAX ASSUMPTIONS.  For purposes of Sections
7 and 8, a participant’s federal income tax rate shall be deemed to be the
highest marginal rate of federal individual income tax in effect in the calendar
year in which a calculation under those Sections is to be made, and state and
local tax rates shall be deemed to be the highest marginal rates of individual
income tax in effect in the state and locality of the participant’s residence on
the date such a calculation is made, net of any federal tax benefits without a
benefit for any net capital losses.

 

8-6.                           GENDER.  For purposes of the Plan, words in the
masculine gender shall include the feminine and neuter genders, the singular
shall include the plural and the plural shall include the singular.

 

8-7.                           MANNER OF ACTION BY COMMITTEE.  A majority of the
members of the Committee qualified to act on any particular question may act by
meeting or by writing signed without meeting, and may execute any instrument or
document required or delegate to one of its members authority to sign.  The
Committee from time to time may delegate the performance of certain ministerial
functions in connection with the Plan, such as the keeping of records, to such
person or persons as the Committee may select.  Except as otherwise expressly
provided in the

 

12

--------------------------------------------------------------------------------


 

Plan, the costs of administration of the Plan will be paid by Abbott.  Any
notice required to be given to, or any document required to be filed with the
Committee, will be properly given or filed if mailed or delivered in writing to
the Secretary of Abbott.

 

8-8.                           RELIANCE UPON ADVICE.  The Board of Directors and
the Committee may rely upon any information or advice furnished to it by any
Officer of Abbott or by Abbott’s independent auditors, or other consultants, and
shall be fully protected in relying upon such information or advice.  No member
of the Board of Directors or the Committee shall be liable for any act or
failure to act on their part, excepting only any acts done or omitted to be done
in bad faith, nor shall they be liable for any act or failure to act of any
other member.

 

8-9.                           CHANGE OF CONDITIONS RELATING TO PAYMENTS.  No
change to the time of payment or the time of commencement of payment and any
period over which payment shall be made shall be effected except in strict
compliance with the subsequent election requirements of Treasury Regulation §
1.409A-2(b), to the extent subject thereto.

 

8-10.                    CODE SECTION 409A.  To the extent applicable, it is
intended that the Plan comply with the provisions of Code Section 409A.  The
Plan will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Plan to fail to satisfy Code
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Code
Section 409A).  Notwithstanding anything contained herein to the contrary, for
all purposes of the Plan, a participant shall not be deemed to have had a
termination of employment until the participant has incurred a separation from
service as defined in Treasury Regulation §1.409A-1(h) and, to the extent
required to avoid accelerated taxation and/or tax penalties under Code
Section 409A and applicable guidance issued thereunder, payment of the amounts
payable under the Plan that would otherwise be payable during the six-month
period after the date of termination shall instead be paid on the first business
day after the expiration of such six-month period, plus interest thereon, at a
rate equal to the rate of Interest provided in subsection 7-5(a) (to the extent
that such interest is not already provided to the participant under subsection
7-6), from the respective dates on which such amounts would otherwise have been
paid until the actual date of payment.  In addition, for purposes of the Plan,
each amount to be paid and each installment payment shall be construed as a
separate identified payment for purposes of Code Section 409A.

 

8-11.                    DOMESTIC RELATIONS ORDER.  In accordance with Treasury
Regulation 1.409A-3(j)(4)(ii), distributions shall be made to an individual
(other than to the participant) pursuant to the terms of a “domestic relations
order” (as defined in Internal Revenue Code Section 414(p)(1)(B)), as determined
and administered by the Senior Vice President, Human Resources of Abbott or his
or her delegate, provided, that such order (a) does not require the plan to
provide any type or form of benefit, or any option not otherwise provided under
the plan, (b) does not require the plan to provide increased benefits, and
(c) does not require the payment of benefits to an alternate payee which are
required to be paid to another alternate payee under another order.

 

8-12.                    GRANTOR TRUSTS.  Abbott, as the administrator of the
participant’s Grantor Trust, may direct the trustee to distribute to the
participant from the income of such Grantor Trust an amount sufficient to pay
the taxes on the Grantor Trust earnings for such year, to the extent a

 

13

--------------------------------------------------------------------------------


 

sufficient sum of money has not been paid to, or withheld on behalf of, the
participant pursuant to subsection 7-6.  The taxes shall be determined in
accordance with subsections 8-4 and 8-5.

 

SECTION 9
AMENDMENT, TERMINATION AND CHANGE OF
CONDITIONS RELATING TO PAYMENTS

 

The Plan will be effective from its effective date until terminated by the Board
of Directors.  The Board of Directors reserves the right to amend the Plan from
time to time and to terminate the Plan at any time. No such amendment or any
termination of the Plan shall reduce any fixed or contingent obligations which
shall have arisen under the Plan prior to the date of such amendment or
termination.

 

14

--------------------------------------------------------------------------------

 

EXHIBIT A

 

ABBOTT LABORATORIES 401(k) SUPPLEMENTAL PLAN

 

[Abbott Laboratories 401(k) Supplemental Plan, as amended, as filed as
Exhibit 10.1 to the Abbott Laboratories Current Report on Form 8-K dated
December 9, 2005.]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

IRREVOCABLE GRANTOR TRUST AGREEMENT

 

THIS AGREEMENT, made this             day of                    ,      , by and
between                         of                             , Illinois (the
“grantor”), and The Northern Trust Company located at Chicago, Illinois, as
trustee (the “trustee”),

 

WITNESSETH THAT:

 

WHEREAS, the grantor desires to establish and maintain a trust to hold certain
benefits received by the grantor under the Abbott Laboratories
40l(k) Supplemental Plan, as it may be amended from time to time;

 

NOW, THEREFORE, IT IS AGREED as follows:

 

ARTICLE I
INTRODUCTION

 

I-1.          NAME. This agreement and the trust hereby evidenced (the “trust”)
may be referred to as the “                 Grantor Trust”.

 

I-2.          THE TRUST FUND.  The “trust fund” as at any date means all
property then held by the trustee under this agreement.

 

I-3.          STATUS OF THE TRUST.  The trust shall be irrevocable. The trust is
intended to constitute a grantor trust under Sections 671-678 of the Internal
Revenue Code, as amended, and shall be construed accordingly.

 

I-4.          THE ADMINISTRATOR. Abbott Laboratories (“Abbott”) shall act as the
“administrator” of the trust, and as such shall have certain powers, rights and
duties under this agreement as described below. Abbott will certify to the
trustee from time to time the person or persons authorized to act on behalf of
Abbott as the administrator. The trustee may rely on the latest certificate
received without further inquiry or verification.

 

I-5.          ACCEPTANCE.  The trustee accepts the duties and obligations of the
“trustee” hereunder, agrees to accept funds delivered to it by the grantor or
the administrator, and agrees to hold such funds (and any proceeds from the
investment of such funds) in trust in accordance with this agreement.

 

ARTICLE II
DISTRIBUTION OF THE TRUST FUND

 

II-1.        DEFERRED ACCOUNT.  The administrator shall maintain a “deferred
account” under the trust. As of the end of each calendar year, the administrator
shall charge the deferred account with all distributions made from such account
during that year; and credit such account

 

2

--------------------------------------------------------------------------------


 

with income and realized gains and charge such account with expenses and
realized losses for the year.

 

II-2.        DISTRIBUTIONS FROM THE DEFERRED ACCOUNT PRIOR TO THE GRANTOR’S
DEATH.  Principal and accumulated income credited to the deferred account shall
not be distributed from the trust prior to the grantor’s retirement or other
termination of employment with Abbott or a subsidiary of Abbott (the grantor’s
“settlement date”); provided that, each year the administrator may direct the
trustee to distribute to the grantor a portion of the income of the deferred
account for that year, with the balance of such income to be accumulated in that
account.  The administrator shall inform the trustee of the grantor’s settlement
date. Thereafter, the trustee shall distribute the amounts from time to time
credited to the deferred account to the grantor, if then living, either in a
lump-sum payable as soon as practicable following the settlement date, or in a
series of annual installments, with the amount of each installment computed by
one of the following methods:

 

(a)                                 The amount of each installment shall be
equal to the sum of: (i) the amount credited to the deferred account as of the
end of the year in which the grantor’s settlement date occurs, divided by the
number of years over which installments are to be distributed; plus (ii) the net
earnings credited to the deferred account for the preceding year (excluding the
year in which the grantor’s settlement date occurs).

 

(b)                                 The amount of each installment shall be
determined by dividing the amount credited to the deferred account as of the end
of the preceding year by the difference between (i) the total number of years
over which installments are to be distributed, and (ii) the number of annual
installment distributions previously made from the deferred account.

 

(c)                                  Each installment (after the first
installment) shall be approximately equal, with the amount comprised of the sum
of: (i) the amount of the first installment, plus interest thereon at the rate
determined under the Abbott Laboratories 401(k) Supplemental Plan, compounded
annually; and (ii) the net earnings credited to the deferred account for the
preceding year.

 

Notwithstanding the foregoing, the final installment distribution made to the
grantor under this paragraph II-3 shall equal the total principal and
accumulated income then held in the trust fund. The grantor, by writing filed
with the trustee and the administrator on or before the end of the calendar year
in which the grantor’s settlement date occurs, may select either the lump-sum or
an installment payment method and, if an installment method is selected, may
select both the period (which may not be less than ten years from the end of the
calendar year in which the grantor’s settlement date occurred) over which the
installment distributions are to be made and the method of computing the amount
of each installment.  In the absence of such a written direction by the grantor,
installment distributions shall be made over a period of ten years, and the
amount of each installment shall be computed by using the method described in
subparagraph (a) next above.  Installment distributions under this Paragraph
II-2 shall be made as of January 1 of each year, beginning with the calendar
year following the year in which the grantor’s settlement date occurs.  The
administrator shall inform the trustee of the amount of each installment
distribution under this

 

3

--------------------------------------------------------------------------------


 

paragraph II-2, and the trustee shall be fully protected in relying on such
information received from the administrator.

 

II-3.        DISTRIBUTIONS AFTER THE GRANTOR’S DEATH.  The grantor, from time to
time may name any person or persons (who may be named contingently or
successively and who may be natural persons or fiduciaries) to whom the
principal of the trust fund and all accrued or undistributed income thereof
shall be distributed in a lump sum or, if the beneficiary is the grantor’s
spouse (or a trust for which the grantor’s spouse is the sole income
beneficiary), in installments, as directed by the grantor, upon the grantor’s
death.  If the grantor directs an installment method of distribution to the
spouse as beneficiary, any amounts remaining at the death of the spouse
beneficiary shall be distributed in a lump sum to the executor or administrator
of the spouse beneficiary’s estate.  If the grantor directs an installment
method of distribution to a trust for which the grantor’s spouse is the sole
income beneficiary, any amounts remaining at the death of the spouse shall be
distributed in a lump sum to such trust.  Despite the foregoing, if (i) the
beneficiary is a trust for which the grantor’s spouse is the sole income
beneficiary, (ii) payments are being made pursuant to this paragraph II-3 other
than in a lump sum and (iii) income earned by the trust fund for the year
exceeds the amount of the annual installment payment, then such trust may elect
to withdraw such excess income by written notice to the trustee.  Each
designation shall revoke all prior designations, shall be in writing and shall
be effective only when filed by the grantor with the administrator during the
grantor’s lifetime.  If the grantor fails to direct a method of distribution,
the distribution shall be made in a lump sum. If the grantor fails to designate
a beneficiary as provided above, then on the grantor’s death, the trustee shall
distribute the balance of the trust fund in a lump sum to the executor or
administrator of the grantor’s estate.

 

II-4.        FACILITY OF PAYMENT.  When a person entitled to a distribution
hereunder is under legal disability, or, in the trustee’s opinion, is in any way
incapacitated so as to be unable to manage his or her financial affairs, the
trustee may make such distribution to such person’s legal representative, or to
a relative or friend of such person for such person’s benefit.  Any distribution
made in accordance with the preceding sentence shall be a full and complete
discharge of any liability for such distribution hereunder.

 

II-5.        PERPETUITIES.  Notwithstanding any other provisions of this
agreement, on the day next preceding the end of 21 years after the death of the
last to die of the grantor and the grantor’s descendants living on the date of
this instrument, the trustee shall immediately distribute any remaining balance
in the trust to the beneficiaries then entitled to distributions hereunder.

 

ARTICLE III
MANAGEMENT OF THE TRUST FUND

 

III-1.      GENERAL POWERS.  The trustee shall, with respect to the trust fund,
have the following powers, rights and duties in addition to those provided
elsewhere in this agreement or by law:

 

(a)                                 Subject to the limitations of subparagraph
(b) next below, to sell, contract to sell, purchase, grant or exercise options
to purchase, and otherwise deal with all assets of the trust fund, in such way,
for such considerations, and on such terms and conditions as the trustee
decides.

 

4

--------------------------------------------------------------------------------


 

(b)                             To retain in cash such amounts as the trustee
considers advisable; and to invest and reinvest the balance of the trust fund,
without distinction between principal and income, in obligations of the United
States Government and its agencies or which are backed by the full faith and
credit of the United States Government or in any mutual fund, common trust fund
or collective investment fund which invests solely in such obligations; and any
such investment made or retained by the trustee in good faith shall be proper
despite any resulting risk or lack of diversification or marketability.

 

(c)                                  To deposit cash in any depositary
(including the banking department of the bank acting as trustee) without
liability for interest, and to invest cash in savings accounts or time
certificates of deposit bearing a reasonable rate of interest in any such
depositary.

 

(d)                                 To invest, subject to the limitations of
subparagraph (b) above, in any common or commingled trust fund or funds
maintained or administered by the trustee solely for the investment of trust
funds.

 

(e)                                  To borrow from anyone, with the
administrator’s approval, such sum or sums from time to time as the trustee
considers desirable to carry out this trust, and to mortgage or pledge all or
part of the trust fund as security.

 

(f)                                   To retain any funds or property subject to
any dispute without liability for interest and to decline to make payment or
delivery thereof until final adjudication by a court of competent jurisdiction
or until an appropriate release is obtained.

 

(g)                                  To begin, maintain or defend any litigation
necessary in connection with the administration of this trust, except that the
trustee shall not be obliged or required to do so unless indemnified to the
trustee’s satisfaction.

 

(h)                                 To compromise, contest, settle or abandon
claims or demands.

 

(i)                                     To give proxies to vote stocks and other
voting securities, to join in or oppose (alone or jointly with others) voting
trusts, mergers, consolidations, foreclosures, reorganizations, liquidations, or
other changes in the financial structure of any corporation, and to exercise or
sell stock subscription or conversion rights.

 

(j)                                    To hold securities or other property in
the name of a nominee, in a depositary, or in any other way, with or without
disclosing the trust relationship.

 

(k)                                 To divide or distribute the trust fund in
undivided interests or wholly or partly in kind.

 

(l)                                     To pay any tax imposed on or with
respect to the trust; to defer making payment of any such tax if it is
indemnified to its satisfaction in the premises; and to require before making
any payment such release or other document from any lawful taxing

 

5

--------------------------------------------------------------------------------


 

authority and such indemnity from the intended payee as the trustee considers
necessary for its protection.

 

(m)                             To deal without restriction with the legal
representative of the grantor’s estate or the trustee or other legal
representative of any trust created by the grantor or a trust or estate in which
a beneficiary has an interest, even though the trustee, individually, shall be
acting in such other capacity, without liability for any loss that may result.

 

(n)                                 To appoint or remove by written instrument
any bank or corporation qualified to act as successor trustee, wherever located,
as special trustee as to part or all of the trust fund, including property as to
which the trustee does not act, and such special trustee, except as specifically
limited or provided by this or the appointing instrument, shall have all of the
rights, titles, powers, duties, discretions and immunities of the trustee,
without liability for any action taken or omitted to be taken under this or the
appointing instrument.

 

(o)                                 To appoint or remove by written instrument
any bank, wherever located, as custodian of part or all of the trust fund, and
each such custodian shall have such rights, powers, duties and discretions as
are delegated to it by the trustee.

 

(p)                                 To employ agents, attorneys, accountants or
other persons, and to delegate to them such powers as the trustee considers
desirable, and the trustee shall be protected in acting or refraining from
acting on the advice of persons so employed without court action.

 

(q)                                 To perform any and all other acts which in
the trustee’s judgment are appropriate for the proper management, investment and
distribution of the trust fund.

 

III-2.      PRINCIPAL AND INCOME.  Any income earned on the trust fund which is
not distributed as provided in Article II shall be accumulated and from time to
time added to the principal of the trust. The grantor’s interest in the trust
shall include all assets or other property held by the trustee hereunder,
including principal and accumulated income.

 

III-3.      STATEMENTS.  The trustee shall prepare and deliver monthly to the
administrator and annually to the grantor, if then living, otherwise to each
beneficiary then entitled to distributions under this agreement, a statement (or
series of statements) setting forth (or which taken together set forth) all
investments, receipts, disbursements and other transactions effected by the
trustee during the reporting period; and showing the trust fund and the value
thereof at the end of such period.

 

III-4.      COMPENSATION AND EXPENSES.  All reasonable costs, charges and
expenses incurred in the administration of this trust, including compensation to
the trustee, any compensation to agents, attorneys, accountants and other
persons employed by the trustee, and expenses incurred in connection with the
sale, investment and reinvestment of the trust fund shall be paid from the trust
fund.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV
GENERAL PROVISIONS

 

IV-1.       INTERESTS NOT TRANSFERABLE.  The interests of the grantor or other
persons entitled to distributions hereunder are not subject to their debts or
other obligations and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned or encumbered.

 

IV-2.       DISAGREEMENT AS TO ACTS.  If there is a disagreement between the
trustee and anyone as to any act or transaction reported in any accounting, the
trustee shall have the right to a settlement of its account by any proper court.

 

IV-3.       TRUSTEE’S OBLIGATIONS.  No power, duty or responsibility is imposed
on the trustee except as set forth in this agreement.  The trustee is not
obliged to determine whether funds delivered to or distributions from the trust
are proper under the trust, or whether any tax is due or payable as a result of
any such delivery or distribution.  The trustee shall be protected in making any
distribution from the trust as directed pursuant to Article II without inquiring
as to whether the distributee is entitled thereto; and the trustee shall not be
liable for any distribution made in good faith without written notice or
knowledge that the distribution is not proper under the terms of this agreement.

 

IV-4.       GOOD FAITH ACTIONS.  The trustee’s exercise or non-exercise of its
powers and discretions in good faith shall be conclusive on all persons.  No one
shall be obliged to see to the application of any money paid or property
delivered to the trustee.  The certificate of the trustee that it is acting
according to this agreement will fully protect all persons dealing with the
trustee.

 

IV-5.       WAIVER OF NOTICE.  Any notice required under this agreement may be
waived by the person entitled to such notice.

 

IV-6.       CONTROLLING LAW.  The laws of the State of Illinois shall govern the
interpretation and validity of the provisions of this agreement and all
questions relating to the management, administration, investment and
distribution of the trust hereby created.

 

IV-7.       SUCCESSORS.  This agreement shall be binding on all persons entitled
to distributions hereunder and their respective heirs and legal representatives,
and on the trustee and its successors.

 

ARTICLE V
CHANGES IN TRUSTEE

 

V-1.        RESIGNATION OR REMOVAL OF TRUSTEE.  The trustee may resign at any
time by giving thirty days’ advance written notice to the administrator and the
grantor.  The administrator may remove a trustee by written notice to the
trustee and the grantor.

 

V-2.        APPOINTMENT OF SUCCESSOR TRUSTEE.  The administrator shall fill any
vacancy in the office of trustee as soon as practicable by written notice to the
successor trustee; and shall give prompt written notice thereof to the grantor,
if then living, otherwise to each beneficiary

 

7

--------------------------------------------------------------------------------


 

then entitled to payments or distributions under this agreement.  A successor
trustee shall be a bank (as defined in Section 581 of the Internal Revenue Code,
as amended).

 

V-3.        DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF SUCCESSOR TRUSTEE.  A
trustee that resigns or is removed shall furnish promptly to the administrator
and the successor trustee an account of its administration of the trust from the
date of its last account. Each successor trustee shall succeed to the title to
the trust fund vested in its predecessor without the signing or filing of any
instrument, but each predecessor trustee shall execute all documents and do all
acts necessary to vest such title of record in the successor trustee.  Each
successor trustee shall have all the powers conferred by this agreement as if
originally named trustee.  No successor trustee shall be personally liable for
any act or failure to act of a predecessor trustee. With the approval of the
administrator, a successor trustee may accept the account furnished and the
property delivered by a predecessor trustee without incurring any liability for
so doing, and such acceptance will be complete discharge to the predecessor
trustee.

 

ARTICLE VI
AMENDMENT AND TERMINATION

 

VI-1.       AMENDMENT.  With the consent of the administrator, this trust may be
amended from time to time by the grantor, if then living, otherwise by a
majority of the beneficiaries then entitled to payments or distributions
hereunder, except as follows:

 

(a)                                 The duties and liabilities of the trustee
cannot be changed substantially without its consent.

 

(b)                                 This trust may not be amended so as to make
the trust revocable.

 

VI-2.       TERMINATION.  This trust shall not terminate, and all rights,
titles, powers, duties, discretions and immunities imposed on or reserved to the
trustee, the administrator, the grantor and the beneficiaries shall continue in
effect, until all assets of the trust have been distributed by the trustee as
provided in Article II.

 

*      *      *

 

IN WITNESS WHEREOF, the grantor and the trustee have executed this agreement as
of the day and year first above written.

 

 

Grantor

 

 

 

The Northern Trust Company, as Trustee

 

 

 

By

 

 

 

 

Its

 

 

8

--------------------------------------------------------------------------------
